Citation Nr: 0210344	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hallux valgus/bunions.  

(The additional issues of entitlement to service connection 
for the residuals of a strep A infection, the residuals of a 
peritonsillar abscess, and for cellulitis of the lower 
extremities; and entitlement to an increased rating for 
chronic gastroenteritis, currently rated 10 percent 
disabling, require further development and will be the 
subject of a later decision by the Board.)  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant served on active duty from March 1982 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant appeared at a personal 
hearing held before a Hearing Officer at the RO in February 
2001; he later appeared at a hearing held before the 
undersigned in Washington, D.C., in May 2002.  Transcripts of 
both hearings are of record.  

Service connection for bilateral hallux valgus was initially 
denied by unappealed rating action dated in December 1987.  
By rating action dated in July 1999, the denial of service 
connection for bilateral hallux valgus in 1987 was held to be 
the result of clear and unmistakable error; and service 
connection was granted for bilateral hallux valgus/bunions, 
with a noncompensable rating retroactively assigned from June 
1984, following the appellant's separation from active 
service.  The current appeal ensued from that determination.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The appellant has bilateral hallux valgus/bunions which 
have never been surgically treated and which are not so 
severe as to be the equivalent to amputation of either great 
toe.  
CONCLUSION OF LAW

The requirements for a compensable rating for bilateral 
hallux valgus/bunions have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5280 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The current record reflects that the RO has informed the 
appellant in this case of the evidence and information needed 
to substantiate the claim through letters, the statement of 
the case and supplements thereto.  In addition, the RO has 
obtained all identified medical evidence pertinent to the 
claim and has afforded the appellant appropriate VA 
examinations.  Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim, and the Board is 
also unaware of any outstanding evidence or information that 
could be obtained to substantiate the claim.  As discussed 
below, it is clear from the available evidence that the 
service-connected bilateral hallux valgus/bunions have at no 
time satisfied the legal requirements for a compensable 
disability rating.  

In sum, the facts pertinent to this claim have been properly 
developed, and no further action is required to comply with 
the VCAA or the implementing regulations.  A remand to afford 
the RO an opportunity to consider the claim in light of the 
regulations implementing the VCAA would only serve to further 
delay resolution of the present claim with no benefit flowing 
to the appellant.  Accordingly, the Board will address the 
merits of the claim.  

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

The Rating Schedule provides that unilateral hallux valgus 
will be rated 10 percent disabling if it has been operated 
upon with resection of the metatarsal head, or if it is so 
severe as to be the equivalent to the amputation of the great 
toe.  38 C.F.R. § 4.71a, DC 5280.  

In every instance in which the Rating Schedule does not 
provide for a zero percent evaluation under a particular 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

III.  Analysis

The service medical records reflect treatment for bilateral 
hallux valgus beginning in March 1982, shortly after the 
appellant entered active duty.  This disability was also 
noted in the report of the discharge medical examination in 
June 1984.  No surgery on this disability was performed 
during service, and this seems to be one of the appellant's 
major complaints: that surgical correction should have been 
done at this time, and that his medical condition now 
precludes it.  The question of any medical negligence in 
service in the treatment of the appellant's service-connected 
bilateral foot disability is totally irrelevant to the issue 
currently before the Board since service connection has been 
granted for the disability and only the evaluation of the 
disability is currently at issue. 

On VA examination of the appellant in April 1987, the 
presence of small bunions in the first metatarsophalangeal 
(MTP) joint of each great toe was reported.  

Ongoing postservice medical treatment for bilateral hallux 
valgus/bunions is not reflected by the evidence of record.  A 
diagnosis of hallux valgus deformity is reflected by private 
medical records received from Bay-Beach Family Medicine, Ltd.  
These records date from 1995 to 1997.  

On a VA fee-basis examination of the appellant in May 1999, 
he complained of pain, swelling, heat, redness, fatigue and 
lack of endurance at rest, standing and walking in connection 
with his feet.  These symptoms were allegedly constant and 
described as distressing and uncomfortable.  They reportedly 
occurred daily and lasted for hours.  According to the 
appellant, any activity caused these symptoms to flare, and 
they could only be alleviated by removing his shoes and 
elevating his feet.  He reported receiving no medical 
treatment for this problem.  On physical examination, the 
examining physician reported that the feet were remarkably 
normal and not swollen.  There was a bilateral hallux valgus 
deformity present, with the angulation of the first MTP joint 
at 25 degrees bilaterally.  The appellant's physical 
activities were reportedly limited due to circulatory 
problems in both legs and by painful knees.  

At a hearing held at the RO before a Hearing Officer in 
February 2001, the appellant testified that he had been told 
that he needed surgery on his feet but that, because of his 
other medical problems, he was not considered to be a 
candidate for such surgery.  He said that he had adapted to 
his foot problems by walking on the side of each foot, which 
relieved much of the pain.  He also testified that it was 
uncomfortable for him to walk on his feet after sitting for a 
long period of time and that he could only run for a short 
distance.  This limited him in his job in law enforcement 
because he was unable to engage in foot pursuits.  

In June 2001, the appellant was accorded a VA foot 
examination.  He complained of foot pain both at rest and 
while walking.  On examination, the appellant was reported to 
have structural foot problems, including pes planus and 
hallux valgus, which limited his endurance.  The hallux 
valgus angle was 45 degrees bilaterally.  

In May 2002, the appellant appeared before the undersigned in 
Washington, D.C.  He testified that he had experienced 
difficulty in walking due to bunions, but that this was 
usually corrected by wearing soft shoes.  He again emphasized 
his resentment because the needed corrective surgery was not 
provided to him in the military while his physical condition 
would have permitted it.  

Based upon a review of the relevant evidence, as summarized 
above, the Board must conclude that a compensable rating is 
not, and never has been, warranted for the service-connected 
bilateral hallux valgus/bunions.  In this regard, the Board 
notes that the non service-connected pes planus and 
circulatory problems are not for consideration in the 
evaluation of the service-connected disability.  The veteran 
has not undergone resection of the metatarsal head.  Only 
small bunions were noted in 1987 and none were noted on the 
recent examination.  Although the veteran does have bilateral 
hallux valgus, it clearly is not equivalent to amputation of 
the great toe.  The evidence shows that the appellant retains 
substantial functions having to do with balance and 
locomotion and sensation which would be eliminated, or at 
least severely compromised, with amputation of the great toe.  
At no time has the appellant satisfied the requirements for a 
compensable rating for his service-connected bilateral foot 
disability.  Thus, the appellant's bilateral hallux 
valgus/bunions warrants a noncompensable rating from 1984 to 
the present.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for the disability, nor are there any unusual 
manifestations of the disability.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a compensable disability evaluation for the disability 
at issue.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hallux valgus/bunions is denied.  

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

